 TRUCK DRIVERS AND }HEI.PERS UNION, L()CAI NO 170)Truck Drivers and Helpers Union, Local No. 170,a/w International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers ofAmerica and The Labor Relations Division ofConstruction Industries of Massachusetts, Inc.and The Barletta Company and MassachusettsLaborers' District Council a/w Laborers' Inter-national Union of North America, AFL-CIO.Case 1-CD-579.September 29, 1980DECISION AND ORDERBY CHAIRMAN FANNING ANI) ME MBE RSJiNKINS ANI) PENI.II.OUpon a charge filed on July 10, 1979, by theLabor Relations Division of Construction Indus-tries of Massachusetts, Inc., herein called the Asso-ciation, on behalf of its member contractor. TheBarletta Company, herein called Barletta or theEmployer, and served on Truck Drivers and Help-ers Union, Local No. 170, a/w International Broth-erhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, herein called Respondent,the General Counsel of the National Labor Rela-tions Board, by the Regional Director for Region1, issued a complaint on May 14, 1980, against Re-spondent, alleging that Respondent had engaged inand was engaging in unfair labor practices affectingcommerce within the meaning of Section 8(b)(4)(i)and (ii)(D) and Section 2(6) and (7) of the NationalLabor Relations Act, as amended. Copies of thecharge and complaint and notice of hearing beforean administrative law judge were duly served onthe parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that Respondent vio-lated the Act by (1) Business Agent GeorgeValery, on or about July 10, 1979, ordering a strikeagainst Barletta and Respondent thereafter strikingBarletta at its two Worcester, Massachusetts, job-sites, an object of the strike being to force or re-quire Barletta and its subcontractors to assign thecasual or occasional driving of pickup trucks tohaul material and equipment, the disputed work inthis case, to members of Respondent rather than toemployees of Barletta and its subcontractors, repre-sented by the Massachusetts Laborers' DistrictCouncil a/w Laborers' International Union ofNorth America, AFL-CIO, herein the Laborers, towhom the disputed work has been and continues tobe assigned; and (2) failing and refusing to complywith the terms of the Board's April 8, 1980, Deci-sion and Determination of Dispute in the 10(k) pro-ceeding.1On May 21, 1980, Respondent filed itsanswer to the complaint admitting in part, anddenying in part, the allegations in the complaintand asserting as an affirmative defense that theBoard, by its Decision and Determination of Dis-pute in this proceeding. condoned a breach of con-tract and denied Respondent its contract rights.On May 29, 1980, counsel for the General Counselfiled directly with the Board a "Motion for Sum-mary Judgment and Motion to Strike Denials inRespondent's Answer,"2submitting that Respond-ent's answer raises no issues which were not previ-ously considered and decided by the Board in the10(k) proceeding; that Respondent's affirmative de-fense presents no factual issue requiring a hearingbut rather is merely a matter for argument; andthat Respondent admits that it has not and does notintend to comply with the Board's Decision andDetermination of Dispute. Subsequently, on June 5,1980, the Board issued an order transferrring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Sum-mary Judgment should not granted. Respondentdid not reply to the Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, in-cluding the record in the 10(k) proceeding and theBoard's Decision and Determination of Disputetherein, the Board makes the following:Ruling on the Motion for Summary JudgmentPursuant to Section 10(k) of the Act, following acharge filed by the Association on behalf of Barlet-ta, alleging that Respondent had violated Section8(b)(4)(i) and (ii)(D) of the Act, a hearing was heldon August 13, 1979. On April 8, 1980, the Boardissued a Decision and Determination of Dispute inwhich it concluded, inter alia, that Respondent's ar-guments that its contract gave it the right to per-form the disputed work and that Respondent'smembers had always performed the work in thepast were without merit; found reasonable cause tobelieve that Respondent had violated Section8(b)(4)(i) and (ii)(D) of the Act; and awarded thedisputed work to employees who were representedby the Laborers rather than to employees whoIriuck Driver, and IHelpers L'nion. Local .o. 170. affilhaed with Inter-aulionual Brolh'rhd f lIearniers, Chauffeurs. 14arehouwnmen and llp.-riof 4mLrica (lhb HBarlhtta Companvi. 248 NlRH I(X)0We find it unnlecessars to pass on the General Counsel', tmollin tostrike denials ill Respondent's answer in light of our granting the Motionfor Summary Judgment:l' /hal Brlctiu Colnpulav, upru252 NLRB No. 78519 DECISIONS OF NATI()NAL LABOR RELATIONS BOARDwere represented by Respondent. Thereafter, Re-spondent refused to comply with the Decision andDetermination and the Regional Director issuedthe complaint herein.In its answer to the complaint, Respondentdenied (1) that Business Agent George Valery, onor about July 10, 1979, ordered a strike againstBarletta and that it subsequently did strike Barlettaat its two Worcester, Massachusetts, jobsites; (2)that an object of the acts and conduct engaged inby Respondent was to force and require Barlettaand its subcontractors to assign work to employeesrepresented by Respondent rather than to employ-ees represented by the Laborers; and (3) that suchconduct constituted unfair labor practices withinthe meaning of Section 8(b)(4)(i) and (ii)(D) of theAct. Respondent also asserted, as an affirmative de-fense, that the Board by its Decision and Determi-nation of Dispute condoned a breach of contractand denied Respondent its contractual rights.We find no merit in Respondent's contentions.Vincent Barletta's uncontroverted testimony in the10(k) proceeding revealed that (1) Respondent en-gaged in a strike on July 10, 1979, as a direct resultof laborers transporting a compressor and a gener-ator in a pickup truck on July 9, and (2) that Re-spondent Business Agent George Valery discussedthe strike with Barletta later on July 10 and in-formed Barletta that:...it was for the cumulative, non-complianceof laborers utilizing quote pickup trucks, andparticularly, in regards to an incident whichhappened the day before, on July 9, in regardsto a laborer, one pulling a compressor andtwo, carrying a generator, on a pickup truck.Valery later testified in the 10(k) proceeding andstated that employees represented by Respondenthad always performed the disputed work but hedid not, at any time, contradict Barletta's testimonycited above. Therefore, we find that it was estab-lished in the 10(k) proceeding that the strike in factoccurred and that the object thereof was to forceBarletta to assign the disputed work to employeesrepresented by Respondent rather than employeesrepresented by the Laborers. Moreover, althoughRespondent generally denied the strike and its un-lawful object in its answer, it has neither pleaded inits answer nor submitted any evidence to contro-vert those findings.Furthermore, in it brief in the 10(k) proceeding,Respondent asserted that the strike on July 10,1979, was based on Barletta's violation of the con-tract as illustrated by Respondent's filing of over200 grievances against Barletta. It is clear that thegrievances were filed because employees represent-ed by the Laborers were driving pickup trucks, thedisputed work in this case. Thus, the inescapableconclusion is that an object of the strike was toforce Barletta instead to assign the disputed workto employees represented by Respondent.Accordingly we find that all issues, includingRespondent's affirmative defense that its contractentitled it to the work, were addressed and decidedby the Board in the 10(k) proceeding. As all mate-rial issues have been previously decided by theBoard or admitted by Respondent in its answer, wefind that no additional hearings are warranted orrequired, and we grant the General Counsel'sMotion for Summary Judgment.4On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACT1. HI:. BUSINESS OF THE EMP.OYERThe Employer, a Massachusetts corporation, isengaged in the heavy and highway constructionbusiness as a general contractor and annually pur-chases, directly from points outside Massachusetts,steel, asphalt, and cement used by it in the con-struction of highways in Massachusetts, and valuedin excess of $50,000. We find, therefore, that theEmployer is engaged in commerce within themeaning of Section 2(6) and (7) of the Act and itwill effectuate the purposes of the Act to assert ju-risdiction herein.11. THE LABOR ORGANIZATIONS INVOLIVEDTruck Drivers and Helpers Union, Local No.170, affiliated with International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America, and Massachusetts Laborers' DistrictCouncil a/w Laborers' International Union ofNorth America, AFL-CIO, are labor organizationswithin the meaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. Background and Facts of the DisputeBarletta has been a general contractor in thehighway and heavy construction industry through-out New England for a number of years and is sig-natory to a statewide agreement with Respondentas well as a statewide agreement with the Labor-ers' Union. In connection with the construction ofhighways in Massachusetts, Barletta and its subcon-tractors utilize a number of small pickup trucks.Respondent threatened to picket and strike Barlettaover the assignment of the work of occasional4 International Association of Bridge, Structural and Ornamental Iron-workers, AFL-CIO, Local 433 (Plaza Glass Company), 218 NLRB 848, 849(1975).520 TRUCK DRIVERS AND HELPERS UNION, LOCAL NO. 170hauling material and equipment in pickup trucks toLaborers in 1978 and early 1979. On July 10, 1979,Respondent's business agent, George Valery, or-dered a strike against Barletta because employeesrepresented by the Laborers rather than employeesrepresented by Respondent were operating pickuptrucks.B. The Determination of the DisputeOn April 8, 1980, the Board issued its Decisionand Determination of Dispute assigning the casualor occasional driving of pickup trucks to haul ma-terial and equipment to employees represented bythe Laborers. The Board also found that Respond-ent was not entitled by means proscribed by Sec-tion 8(b)(4)(D) of the Act to force or require theEmployer to assign such work to individuals repre-sented by Respondent.C. Respondents Refusal To ComplyIn addition to its strike, Respondent has refused,and continues to refuse, to comply with theBoard's Decision and Determination of Disputethat it is not entitled to force or require the Em-ployer to assign the disputed work to employeesrepresented by the Laborers.On the basis of the foregoing, and the entirerecord in this proceeding, we find, as describedabove, that Respondent's strike and its refusal tocomply with the Board's Decision and Determin-tion of Dispute violated Section 8(b)(4)(D) of theAct.IV. 'THi. 1FFECT OF THFI UNFAIR I ABORPRACTICFS UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section 1, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE RNMEI)YHaving found that Respondent had engaged inand is engaging in unfair labor practices within themeaning of Section 8(b)(4)(D) of the Act, we shallorder that it cease and desist therefrom, and takecertain affirmative action designed to effectuate thepurposes of the Act.The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCI.USIONS OF LAW1. The Barletta Company is an employer en-gaged in commerce within the meaning of Section2(6) and (7) of the Act.2. Truck Drivers and Helpers Union, Local No.170, a/w International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Amer-ica, and Massachusetts Laborers' District Councila/w Laborers' International Union of North Amer-ica, AFL-CIO, are labor organizations wvithin themeaning of Section 2(5) of the Act.3. Respondent has violated Section 8(b)(4)(i) and(ii)(D) of the Act by (1) striking the Employer toassign the casual or occasional driving of pickuptrucks to haul materials and equipment to employ-ees who are members of, or represented by, Re-spondent by means proscribed by that section ofthe Act, and (2) failing to and refusing to complywith the Board's Decision and Determination ofDispute which also covers the assigning of thecasual or occasional driving of pickup trucks tohaul materials and equipment.4. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Truck Drivers and Helpers Union, Local No. 170,a/w International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Amer-ica, Worcester, Massachusetts, its officers, agents,and representatives, shall:1. Cease and desist from refusing to comply withthe Board's Decision and Determination of Disputeor striking or refusing to perform services for TheBarletta Company and its subcontractors or anyother persons engaged in commerce or an industryaffecting commerce, where an object is to force orrequire The Barletta Company and its subcontrac-tors to assign the casual or occasional driving ofpickup trucks to haul materials and equipment toemployees who are members of, or represented by,Truck Drivers and Helpers Union, Local No. 170,a/w International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Amer-ica, rather than to employees who are members of,or represented by, Massachusetts Labcrers' DistrictCouncil a/w Laborers' International Union ofNorth America. AFL-CIO.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:521 DECISIONS OF NAI'IONAI. LABOR RELATIONS HOARD(a) Post at its business offices and meeting hallscopies of the attached notice marked "Appendix."5Copies of said notice, on forms provided by theRegional Director for Region 1, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to members are customarilyposted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered,defaced, or covered by any other material.(b) Furnish the Regional Director for Region 1signed copies of such notice for posting by the Em-ployer, if willing, in places where notices to em-ployees are customarily posted.(c) Notify the Regional Director for Region 1, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.I: I1 e t c cunt t lill I}1is Order i, ceIforced hy al Judgment iofa Ilteda51;1t C'curl f Appeals,. the Ntords in it1 1lot reading 'otel hb()rder of l he Nattill I .lahor Relaliocs t oilld" h. l 1Il read oll ci d Iurs-lilt to i JlgllCTil Iof l i U litCed Stales ('c Jrl a' A\ppcalt I orilcr mg ;anOrder f I hic Natiaull I abor Rctlltions It.ati 'APPENDIXNo-rici To MIMBI:RSPOST:I) Y ORI)R OF THEtNATIONAI. LABOR Rl-1 ATIONS BOARI)An Agency of the United States GovernmentW'E WIlol. NOI' refuse to comply with theBoard's Decision and Determination of Dis-pute awarding the work of casual or occasion-al driving of The Barletta Company's and itssubcontractors' pickup trucks to haul materialsand equipment, or to strike and to refuse toperform services for The Barletta Comany andits subcontractors, or any other person en-gaged in commerce or an industry affectingcommerce, where an object is to force or re-quire The Barletta Company and its subcon-tractors to assign the above work to employ-ees who are members of or represented byTruck Drivers and Helpers Union, Local No.170, a/w International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpersof America, rather than to employees who aremembers of or represented by MassachusettsLaborers' District Council a/w Laborers' In-ternational Union of North America, AFL-CIO.TRUCK DRI[ FRS AN) HEI PRSUNION, LOCAl NO. 170, A/W INTER-NA'IONAI. BRO IIRHOOI) O TAM-STERS, CIAUFI tIURS WARIHOUSIEI-NN\NI) HI(I PILRS 01 AMERICA522